DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
As discussed in the interview held on 6/13/2022 (See Interview summary dated 6/16/2022), applicant’s amendments change the scope of the claims. However, after further consideration, applicant's amendments and arguments filed 6/23/2022 have been fully considered but they are not persuasive to overcome the prior art of record. The amendments have overcome the previous 112(b) rejecitons.
No specific arguments against the prior art were included in the response, and therefore, the rejections below will address the new limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 15-18, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens (US 2015/0375003) in view of Blum et al. (US 201127196, hereinafter Blum).
Regarding claim 1, 3, 6, 15 and 16, Meskens discloses an apparatus as seen in figure 1A. The apparatus includes a component with an external coil 112 (par. 0028 and 0031). The apparatus further includes an external processor/control electronics and an external microphone (i.e., sound input device), such that the component with coil 112 also includes the processor/control electronics and microphone, collectively considered a single base unit (par. 0034 and 0042). The processor/control electronics is configured to provide a signal representative of sound (i.e., “operational data”) to an implantable component 104 of an IMD 100 and cause the coil to provide operational power to the implantable component using the same inductive coil when the implantable component is in proximity to the external coil or concurrently by using a separate wireless link 140 (par. 0036, 0037, 0042, claim 3, and claim 13). 
Meskens is silent as to the base unit with the external coil, processor and microphone being disposed within a headrest. Attention is directed to the secondary reference of Blum, which discloses an external base unit with a coil for an implanted device (and thus is analogous art with Meskens), and that the base unit can be placed within (i.e., “integrated within”) or under a pillow (i.e. “headrest”). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Meskens such that the single base unit with the external coil, processor and microphone is disposed within or under a pillow as taught by Blum so that the implanted device can be charged by the base unit while the user sleeps (par. 0281 and 0285).
Regarding claim 5, the power and data can be modulated into a single signal (par. 0035).
Regarding claims 7 and 23, the coil continuously provides fluctuating operational power over a period of time to the implanted device using a far-field electromagnetic inductive radiation when the coils are determined to be in proximity to each other (par. 0032). The claims do not recite determining an actual, measurable distance, merely determining proximity, in general.
Regarding claim 17, Meskens discloses that the operational data transmitter 140 can be separate from the coil component (par. 0033 and figure 1A).
Regarding claim 18, if the system is placed under the pillow, it is physically separate from the pillow. In that case, the processor/control electronics of the system can be considered the hub, as claimed.
Regarding claim 22, pillows usually have a pillow case covering them. If the component was placed below the pillow as taught by Blum, then it could be placed under the pillow and above the pillow case. It would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to place the component under the pillow and above a pillow case, as pillow cases are notoriously well known as a sanitary cover for pillows and such the placement of the component below the pillow follows the teaching of Blum and inside the pillow case would also protect the component from the environment.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meskens in view of Parker (US 2012/0053657).
Meskens, as modified above, discloses the applicant’s invention, but is silent as to the external coil being at least two times as large as the implantable coil. Parker discloses an external charging device within a headrest for an implant (and thus is analogous art with Meskens) such that the external coil is shown as twice as large as the implantable coil (see figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the external coil of Meskens to be at least twice as large as the implanted coil in order to reduce coefficient of coupling and ease requirements for accurate alignment (see par. 0041 for motivation).
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meskens in view of Aghassian (US 2016/0126771).
Meskens, as modified above, discloses the applicant’s invention, but is silent as to there being separate power supplies for the external coil and the external processor. Aghassian discloses an external charging device for an implant (and thus is analogous art with Meskens) such that the external device includes separate power supplies for the external coil and the external processor (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the system of Meskens to include separate power supplies for the external coil and the external processor as taught by Aghassian in order to allow for different charging functionalities and requirements (see abstract for motivation).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Meskens in view of Hennig et al. (US 2010/0076522, hereinafter Hennig).
Meskens, as modified above, discloses the applicant’s invention, but is silent as to selecting different transmission modes based on coil proximity. Hennig discloses an external charging device for an implant (and thus is analogous art with Meskens) such that the proximity of the external and internal coils from each other is used in selecting from a plurality of transmission modes (par. 0045). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the system of Meskens to select different transmission modes based on coil proximity as taught by Hennig in order to optimize the transmission (see par. 0007 and 0045 for motivation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0333584, US 2014/0270212 and US 2018/0241564.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792